   Case: 4:21-cv-00932-DDN Doc. #: 3 Filed: 07/30/21 Page: 1 of 2 PageID #: 18




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DEAN BRYAN DAVIDSON,                                )
                                                    )
                Petitioner,                         )
                                                    )           No. 4:21-cv-932-DDN
        v.                                          )
                                                    )
DENISE HACKER,                                      )
                                                    )
                Respondent.                         )

                 OPINION, MEMORANDUM AND ORDER OF TRANSFER

        Petitioner, who is presently in custody at the Southeast Mental Health Center in

Farmington, Missouri, has filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. For the following reasons, the Court will transfer this case to the United States District

Court for the Western District of Missouri.

        In the petition, petitioner challenges judgments entered in the Circuit Courts of Callaway

County and Camden County, Missouri, case numbers 07CW-PR00040 and “CR-203-789FX.”

(ECF No. 1 at 1). Callaway County and Camden County are located within the Western District

of Missouri. See 28 U.S.C. § 105(b)(4). The Southeast Mental Health Center is located within

the Eastern District of Missouri. See 28 U.S.C. § 105(a)(1).

        Pursuant to 28 U.S.C. § 2241(d), the district courts for the Eastern District of Missouri

and the Western District of Missouri have concurrent jurisdiction to hear this case. In a

circumstance such as this, the district court in which the petition originally is filed may, in the

exercise of its discretion and in the furtherance of justice, transfer the case to the other district for

hearing and determination. Id. Also, for the convenience of the parties and witnesses and in the
   Case: 4:21-cv-00932-DDN Doc. #: 3 Filed: 07/30/21 Page: 2 of 2 PageID #: 19




interest of justice, the district court may transfer any civil action to any other district or division

where it might have been brought. 28 U.S.C. § 1404(a).

       Transfer of this action is appropriate because petitioner’s constitutional claims are based

upon convictions entered in circuit courts located within the Western District of Missouri, the

relevant records are located there, and if hearings are required, the Western District of Missouri

would be more convenient for witnesses. In addition, the Court has entered an administrative

order stating that, absent any unusual circumstances, any habeas petition challenging a

conviction or sentence arising out of a proceeding in the Western District of Missouri should be

transferred there. In re Business of the Court, January 27, 1986. The Court will therefore order

this case transferred to the United States District Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

       Dated this 30th day of July , 2021.



                                                     HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
